                      Case 1:21-mj-00521-ZMF Document 1 Filed 07/12/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD
                     United States of America
                                                                     )
                                v.
                                                                     )
   Kristi Munn (AKA: Kristi Marie Munn) - DOB: XXXXXX                )      Case No.
   Thomas Munn (AKA: Tom Munn) - DOB XXXXXX                          )
   Dawn Munn - DOB XXXXXX                                            )
   Joshua Munn (AKA: Josh Munn) - DOB XXXXXX                         )
   Kayli Munn - DOB XXXXXX                                           )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                              in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
        Lawful Authority,
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds,
        40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building,
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.



         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                     David L. Bolyard, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                           2021.07.12
Date:             07/12/2021
                                                                                                           10:14:01 -04'00'
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                      Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
